UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6892


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTHONY ANDREWS, a/k/a Wheat,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:16-cr-00030-D-3)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Andrews, Appellant Pro Se. David A. Bragdon, Lucy Partain Brown, Jennifer P.
May-Parker, Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Andrews appeals the district court’s order denying his second motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s order for

abuse of discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021), cert.

denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021). “A district court abuses its

discretion when it acts arbitrarily or irrationally, fails to consider judicially recognized

factors constraining its exercise of discretion, relies on erroneous factual or legal premises,

or commits an error of law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)

(internal quotation marks omitted). We conclude that the district court did not abuse its

discretion in concluding that Andrews’ glaucoma did not alter its previous conclusion that

the 18 U.S.C. § 3553(a) factors did not warrant release. Therefore, we affirm the district

court’s order. We deny the motion to consolidate. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              2